TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00405-CR


                                 Reymundo Montiel, Appellant

                                                v.

                                  The State of Texas, Appellee


                FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-16-0379-E, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due on February 12, 2020. After this Court

granted multiple motions requesting an extension of time to file his brief, appellant’s brief was

due on August 11, 2020. In granting the most recent extension, this Court advised counsel that

no further extensions would be granted absent exigent circumstances. Appellant’s counsel has

filed a subsequent motion for extension of time, requesting an additional 60 days to file his brief

and indicating that he has a medical condition that may hamper his ability to effectively

represent appellant.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make
appropriate written findings and recommendations. See id. If necessary, the court shall appoint

substitute counsel who will effectively represent appellant in this appeal. Following the hearing,

which shall be transcribed, the trial court shall order the appropriate supplemental clerk’s and

reporter’s records—including all findings and orders—to be prepared and forwarded to this

Court no later than September 28, 2020. See id. R. 38.8(b)(3).

               It is so ordered August 28, 2020.



Before Chief Justice Rose, Justices Baker and Kelly

Abated and Remanded

Filed: August 28, 2020

Do Not Publish




                                                   2